Case 18-32093   Doc 15-2   Filed 01/22/19 Entered 01/22/19 16:27:59   Desc Exhibit
                                     Page 1 of 9
Case 18-32093   Doc 15-2   Filed 01/22/19 Entered 01/22/19 16:27:59   Desc Exhibit
                                     Page 2 of 9
Case 18-32093   Doc 15-2   Filed 01/22/19 Entered 01/22/19 16:27:59   Desc Exhibit
                                     Page 3 of 9
Case 18-32093   Doc 15-2   Filed 01/22/19 Entered 01/22/19 16:27:59   Desc Exhibit
                                     Page 4 of 9
Case 18-32093   Doc 15-2   Filed 01/22/19 Entered 01/22/19 16:27:59   Desc Exhibit
                                     Page 5 of 9
Case 18-32093   Doc 15-2   Filed 01/22/19 Entered 01/22/19 16:27:59   Desc Exhibit
                                     Page 6 of 9
Case 18-32093   Doc 15-2   Filed 01/22/19 Entered 01/22/19 16:27:59   Desc Exhibit
                                     Page 7 of 9
Case 18-32093   Doc 15-2   Filed 01/22/19 Entered 01/22/19 16:27:59   Desc Exhibit
                                     Page 8 of 9
Case 18-32093   Doc 15-2   Filed 01/22/19 Entered 01/22/19 16:27:59   Desc Exhibit
                                     Page 9 of 9
